Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 7, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  144596                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 144596
                                                                    COA: 305415
                                                                    Genesee CC: 06-018312-FC
  TIMOTHY EARL FIELDS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 19, 2011
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 7, 2012                    _________________________________________
           s1031                                                               Clerk